DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-5 and 12-14 are withdrawn.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick A. Flitsch on 06 January 2021.

Cancel claims 1-5 and 12-14.
In claim 6, lines 10-11: replace “a cleanroom but a space within” with “the cleanroom but the space within”



REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record:
Ivanov et al. (US 2004/0094087 A1), hereinafter ‘Ivanov-087’
PRESLEY et al. (US 2009/0326703 A1), hereinafter ‘Presley’
Pannese et al. (US 2008/0134076 A1), hereinafter ‘Pannese’
Ivanov et al. (US 2003/0181040 A1)
Baseman et al. (US 5,346,518)
Moslehi et al. (US 5,217,559)
Kaveh (US 7,604,449 B1)
Modha (US 2012/0109866 A1)
Examiner’s Amendment above
Claims 6-11 and 15-20 are allowed.

Regarding claim 6, the following is an examiner’s statement of reasons for allowance.
Ivanov-087 teaches:
A method for processing a product; the method comprising: (Ivanov-087: Abstract “The present invention discloses a station, e.g., for IC fabrication with a flexible configuration.  It consists of an array of processing chambers, which are grouped into processing modules and arranged in a two-dimensional fashion, in vertical levels and horizontal rows, and is capable of operating independent of each other.  Each processing chamber can perform electroless deposition and other related processing steps sequentially on a wafer with more than one processing fluid without having to remove it from the chamber.”)
configuring10configuring a fabricator, (Ivanov-087: Abstract, figures 1 and 3 “The present invention discloses a station, e.g., for IC fabrication with a flexible configuration.  It consists of an array of processing chambers, which are grouped into processing modules and arranged in a two-dimensional fashion, in vertical levels and horizontal rows, and is capable of operating independent of each other.  Each processing chamber can perform electroless deposition and other related processing steps sequentially on a wafer with more than one processing fluid without having to remove it from the chamber. The system is served by a single common industrial robot, which may have a random to access to all the working chambers and cells of the storage unit for transporting wafers between the wafer cassettes and inlet/outlets ports of any of the chemical processing chambers.  The station occupies a service-room floor space and a clean-room floor space.”; The station with part of the station in the service space and the part of the station walls enclosing the contained clean space or the combination of the station, the service-room floor space and the clean-room floor space, as illustrated in figure 3, reads on “a fabricator”, and grouping and arranging the process chambers of the station reads on “configuring a fabricator”.)
wherein the fabricator is an apparatus comprising its own clean environment, and an automation to move a first product in a first vertically deployed primary cleanspace, between processing tools residing at least in part within the fabricator, and wherein the fabricator is not a processing tool residing within a clean room, the fabricator comprising: at least the first vertically deployed primary cleanspace, … (Ivanov-087: Abstract “The system is served by a single common industrial robot, which may have a random to access to all the working chambers and cells of the storage unit for transporting wafers between the wafer cassettes and inlet/outlets ports of any of the chemical processing chambers.  The station The confined, clean space, which contains the industrial robot 140 between two parallel walls as illustrated in figure 3, reads on “comprising its own clean environment, the industrial robot 140 transporting a wafer reads on “an automation to move a first product”, and the confined, clean space with vertical parallel walls as illustrated from top view in figure 3, reads on “a first vertically deployed primary cleanspace, between processing tools residing at least in part within the fabricator”.)
at least a first tool chassis, said first tool chassis comprising: … ; (Ivanov-087: [0030], figure 1 “Reference is made to FIG. 1, which is a three-dimensional general view of a single-wafer electroless deposition station (hereinafter referred to as "system") of this invention.  The system is designated as a whole by the reference numeral 100.  The system consists of a multiple number of processing modules 10a, 10b, 10c.  . . arranged in a line in a horizontal manner (only three of them are shown)”, where the processing module 10a, 10b or 10c reads on “at least a first tool chassis”.)
at least a first toolpod attached to the first tool chassis, wherein the first toolpod surrounds and contains a first processing tool; (Ivanov-087: [0030], figure 1 “Reference is made to FIG. 1, which is a three-dimensional general view of a single-wafer electroless deposition station (hereinafter referred to as ’system‘) of this invention.  The system is designated as a whole by the reference numeral 100.  The system consists of a multiple number of processing modules 10a, 10b, 10c.  . . arranged in a line in a horizontal manner (only three of them are shown), and divided among them a multiple number of processing chambers 70a, 70b, 70c.  . . , which are arranged in a vertical manner by way of an example, although the manner of their arrangements is immaterial.”; [0042] “each chamber contains a substrate holder 92 (FIG. 2), which can be rotated around a vertical axis at various angular speeds, and an edge-grip mechanism 94 located inside the substrate holder for rotation therewith.  Wafer rotation is used to facilitate drying, or a more uniform deposit.  The wafer W on the holder 92 may be totally immersed in the solution, or the fluid may be sprayed through nozzles 96 at the end of the inlets while the substrate holder rotates.”; The processing chamber 70a, 70b or 70c reads on “at least a first toolpod”, and the edge-grip mechanism 94, the holder 92 or the nozzle 96 reads on “a first processing tool”.)
handling the first product at the tool port of the first toolpod within the first vertically deployed primary cleanspace. (Ivanov-087: [0032] “If necessary, the mechanical arm 40 can be rotated 360.degree..  Thus wafers can be transported from the cassettes 60a, 60b, 60c, .  . . to selected processing chambers 70a, 70b, 70c for processing, and extracted and returned to the cassettes when their required operations are completed.  It is understood that the FOUPs 60a, 60b, 60c.  . . and the robot with the mechanical arm 40 are located in an enclosed clean environment (clean room 41), while the modules 10a, 10b, 10c, .  . . , solution storage where a wafer reads on “the first product”, the combination of the window and corresponding gate valve reads on “a tool port”, and the mechanical arm transporting the wafers reads on “handling the first product”.)

Ivanov-087 further, implicitly, teaches:
a data processor performing … algorithms. (Ivanov-087: [0040] “From the chemical supply unit 80a the liquids are supplied to the chemical processing chamber 70a in a required sequence controlled, e.g., by a controller”, where the controller reads on “a processor”.)

Ivanov-087 does not explicitly teach: wherein the first vertically deployed primary cleanspace is not a cleanroom but a space within the fabricator which is cleaned by filtered air, wherein the filtered air is directed to flow in a horizontally unidirectional manner from a first vertical wall to a second vertical wall; a chassis plate comprising a mating surface for receiving a toolpod containing a processing tool, and a base plate for positioning the chassis plate in an extended position and a closed position, wherein when the toolpod is mated to the chassis plate and the chassis plate is in the closed position, a tool port of the toolpod penetrates through the first vertical wall, is sealed with respect to the first vertical wall and is positioned within the first vertically deployed primary cleanspace and a tool body of the processing tool is exterior to the vertically deployed primary cleanspace; and wherein when the toolpod is mated to the chassis plate and the chassis plate assumes the extended position, the tool port is removed from the vertically deployed primary cleanspace without requiring removal of an adjacent processing tool; a data processor performing at least a first cognitive computing algorithm, wherein the first cognitive computing algorithm comprise one or more of decision processing, sensitivity analysis, and rule determination, wherein the data processor provides control data to the first toolpod, wherein the control data is used in a control of a first process performed within the first toolpod, and wherein the control data is calculated at least in part by the performing of the first cognitive computing algorithm; and processing the first product in the first toolpod with the first process controlled using the control data.
Presley teaches:
wherein the first vertically deployed primary cleanspace is not a cleanroom but a space within the fabricator which is cleaned by filtered air, … (Presley: Abstract “An integrated miniature factory for fabrication of a device is provided.  In one example, the factory includes an enclosure, multiple compartmentalized process modules, and a transportation mechanism.”; [0034] “Air 110 flows into the enclosure 102 through the filters 112 and is exhausted through the plenum platform 114.  Accordingly, the environment within the enclosure may contain very low levels of particulates and other contaminates that may damage the substrate 104a while undergoing processing through the process modules 108a-N and 108a'-N'.”; The air going through filters to enter and exit the enclosure reads on “cleaned by filtered air”.)
a chassis plate comprising a mating surface for receiving a toolpod containing a processing tool, and a base plate for positioning the chassis plate in an extended position and a closed position, (Presley: [0045] The face plate 120m includes an aperture such as a slit door 120d and a slit door actuator 120e to enable the substrate 104a to be removed or placed onto the stage 120c.  Housed inside the process module 108a, the substrate 104a and/or the tray 104b may The process module 108a, as illustrated in figure 1e, reads on “a toolpod containing a processing tool”, the outside wall 102a and its cutout surface, as illustrated in figure 1e, reads on “a chassis plate comprising a mating surface for receiving a toolpod”, the combination of the apertures, rails, shelves, and/or other coupling features to receive the process module reads on “a base plate for positioning the chassis plate in an extended position and a closed position”.)
wherein when the toolpod is mated to the chassis plate and the chassis plate is in the closed position, a tool port of the toolpod penetrates through the first vertical wall, is sealed with respect to the first vertical wall and is positioned within the first vertically deployed primary cleanspace and a tool body of the processing tool is exterior to the vertically deployed primary cleanspace; and wherein when the toolpod is mated to the chassis plate and the chassis plate assumes the extended position, the tool port is removed from the vertically deployed primary cleanspace without requiring removal of an adjacent processing tool; (Presley: [0045], figure 1e “The face plate 120m includes an aperture such as a slit door 120d and a slit door actuator 120e to enable the substrate 104a to be removed or placed onto the stage 120c.”, where the slit door 120d reads on “a tool port”, as illustrated in the process module 108a as illustrated in figure 1e.; See sealed positions of the process modules 108b, 108c, 108d, 108e and 108N, and see the ability to remove the process module 108a without requiring removal of the other adjacent process modules as illustrated in figure 1e.)
a data processor performing … algorithms, (Presley: [0104] “The system 700 and methods 500, 510, 520, 530, and 540 described above may be implemented on any computer with sufficient processing power, memory resources, and network throughput capability to handle the necessary workload placed upon it.  FIG. 9 illustrates a typical, general-purpose computer system suitable for implementing one or more embodiments disclosed herein.  The computer system 900 includes a processor 902 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 904, read only memory (ROM) 906, random access memory (RAM) 908, input/output (I/O) 910 devices, and network connectivity devices 912.  The processor may be implemented as one or more CPU chips.”, where the processor performing methods 500, 510, 520, 530, and 540 as illustrated in figures 5a-5f read on “performing … algorithms”.)
wherein the data processor provides control data to the first toolpod, wherein the control data is used in a control of a first process performed within the first toolpod, and processing the first product in the first toolpod with the first process controlled using the control data. (Presley: [0007] “Parameters are set for each of the inserted process modules, wherein the parameters define a behavior of each of the inserted process modules during the fabrication process, and the fabrication process is executed using the inserted process modules.”, where the setting the parameters of any one of the inserted process modules read on “provides control data the first toolpod”, the process module with behavior outcome based on set parameters reads on “the control data is used in a control of a first process performed”, and the executing of the process reads on “processing the first product”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ivanov-087 and Presley before them, to modify the IC fabrication system with flexible configuration to incorporate an ability to readily place or remove process modules or chambers, and filtering the air flow in the clean space section.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve an ability to change the process modules or chambers to produce a wide variety of products in a particle-free environment (Presley: [0004] “Furthermore, as microelectronic device technologies shrink and the manufacturing equipment increases in size to accommodate larger wafers to fabricate these devices in high volume, the ability to create new products in a timely manner and/or a wide variety of products is further limited.  Accordingly, there is a need for a system and method to provide a low cost means for fabricating low volume products and for fabricating products in a manner that is environmentally responsible.”; [0027] “The enclosure 102 may include an array of high efficiency particle (HEPA) filters to provide a particle-free environment.”).

Ivanov-087 and Presley do not explicitly teach: wherein the filtered air is directed to flow in a horizontally unidirectional manner from a first vertical wall to a second vertical wall; a data processor performing at least a first cognitive computing algorithm, wherein the first cognitive computing algorithm comprises one or more of decision processing, sensitivity analysis, and rule determination, wherein the control data is calculated at least in part by the performing of the first cognitive computing algorithm.
Pannese teaches:
a data processor performing at least a first cognitive computing algorithm, (Pannese: Abstract “Software for controlling processes in a heterogeneous semiconductor manufacturing environment may include a wafer-centric database, a real-time scheduler using a neural network, and a graphical user interface displaying simulated operation of the system.  These features may be employed alone or in combination to offer improved usability and computational efficiency for real time control and monitoring of a semiconductor manufacturing process.”, where employing/using the neural network for the scheduler reads on “performing at least a first cognitive computing algorithm”.; [0068] “It will be appreciated that the systems and methods described herein may be realized in hardware, software, or any combination of these suitable for a particular application.  The hardware may include a general purpose computer and/or dedicated computing device.  The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory.”)
wherein the first cognitive computing algorithm comprises one or more of decision processing, sensitivity analysis, and rule determination, (Pannese: Abstract “More generally, where the complex scheduling decisions read on “decision processing”.)
wherein the control data is calculated at least in part by the performing of the first cognitive computing algorithm. (Pannese: [0049] “As will be described in greater detail below, the control software 114 may employ a neural network to calculate weights for a finite state machine that controls process scheduling.  As will also be described in greater detail below, the control software 114 may use data from or provide data to a wafer-centric database.  The control software 114 may also provide a graphical user interface for user interaction with the system 100 and related process data.  More generally, the control software 114 may support any software functions associated with status, monitoring, maintenance, evaluation, programming, control, and/or operation of the system 100, whether with respect to particular devices, the system 100, or a fabrication facility of which the system 100 forms a part.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ivanov-087, Presley and Pannese before them, to modify the controller to incorporate neural network.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for using any raw or processed data to be used to help make complex, real time decisions (Pannese: Abstract “These features may be employed alone or in combination to offer improved usability and computational efficiency for real time control and monitoring of a semiconductor manufacturing process. More generally, these techniques may be usefully employed in a variety of real time control systems, 

However, Ivanov-087, Presley and Pannese do not teach or fairly suggest the following limitations as part of the totality of the claim:
wherein the filtered air is directed to flow in a horizontally unidirectional manner from a first vertical wall to a second vertical wall.

Claims 7-11 and 15-20 are dependent claims of claim 6. The claim 6 is allowable, and therefore, claims 7-11 and 15-20 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116